 


115 HRES 970 EH: Insisting that the Department of Justice fully comply with the requests, including subpoenas, of the Permanent Select Committee on Intelligence and the subpoena issued by the Committee on the Judiciary relating to potential violations of the Foreign Intelligence Surveillance Act by personnel of the Department of Justice and related matters.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 970 
In the House of Representatives, U. S.,

June 28, 2018
 
RESOLUTION 
Insisting that the Department of Justice fully comply with the requests, including subpoenas, of the Permanent Select Committee on Intelligence and the subpoena issued by the Committee on the Judiciary relating to potential violations of the Foreign Intelligence Surveillance Act by personnel of the Department of Justice and related matters. 
 
 
Whereas the power of the Congress to conduct investigations is inherent in the legislative process. That power is broad. It encompasses inquiries concerning the administration of existing laws as well as proposed or possibly needed statutes [and] comprehends probes into departments of the Federal Government to expose corruption, inefficiency or waste. (Watkins v. United States (354 U.S. 178, 187)); Whereas a necessary corollary of Congress’s oversight and investigative authority is the power to issue and enforce subpoenas. The [I]ssuance of subpoenas . . . has long been held to be a legitimate use by Congress of its power to investigate. (Eastland v. U.S. Serviceman’s Fund (421 U.S. 491, 504)); 
Whereas Chairman Devin Nunes of the Permanent Select Committee on Intelligence of the House of Representatives requested information on potential abuses of the Foreign Intelligence Surveillance Act in a March 8, 2017, letter to the Department of Justice; Whereas the Committee reviewed responsive documents on March 17, 2017, but thereafter the Department of Justice refused to make the documents available; 
Whereas Chairman Nunes issued a subpoena on August 24, 2017 to include the documents sought on March 8, 2017; Whereas the Department of Justice came to substantially comply with the subpoena 10 months after the subpoena and more than one year from the original request; 
Whereas Chairman Nunes sought documents related to 9 current or former Department of Justice personnel in a March 23, 2018 letter; Whereas the Department of Justice complied with the request relating to one individual on May 8, 2018, but has yet to fully comply with the other requests; 
Whereas Chairman Nunes sent a letter classified SECRET on April 24, 2018, followed by a subpoena on April 30, 2018, which demanded the production of all documents related to the issue identified in the earlier letter; Whereas compliance with this letter and subpoena has to date been limited to briefings and access to supporting documents, which have not been provided to all of the Members and cleared staff of the Permanent Select Committee on Intelligence; 
Whereas the exclusion of the Members and cleared staff from access to these briefings and supporting documents amounts to non-compliance with the April 30 subpoena; Whereas on October 24, 2017, the Committees on the Judiciary and Oversight and Government Reform opened a joint investigation into the decisions made by the Department of Justice in 2016 and 2017 related to its handling of the investigation of the emails of former Secretary of State Hillary Clinton; 
Whereas on November 3, 2017, Chairman Goodlatte, Chairman Gowdy, and four Members of Congress sent a letter to Attorney General Sessions and Deputy Attorney General Rosenstein requesting 5 specific categories of documents; Whereas on December 12, 2017, Chairman Goodlatte, Chairman Gowdy, and other Members sent a letter emphasizing the expectation that the Department of Justice provide all requested documents as well as a privilege log; 
Whereas on February 1, 2018, Chairman Goodlatte sent a letter requesting documents related to potential Foreign Intelligence Surveillance Act abuses; Whereas the Department of Justice has missed document production deadlines, produced duplicative pages of information, and redacted pages to the point where they contain no probative information; 
Whereas the Committee on the Judiciary issued a subpoena to Deputy Attorney General Rosenstein on March 22, 2018, which compelled him to produce, among other things— (1)all documents and communications referring or relating to internal Department of Justice or Federal Bureau of Investigation management requests to review, scrub, report on, or analyze any reporting of Foreign Intelligence Surveillance Act collection involving, or coverage mentioning, the Trump campaign or the Trump administration, 
(2)all documents and communications referring or relating to defensive briefings provided by the Department of Justice or the Federal Bureau of Investigation to the 2016 presidential campaigns of Hillary Clinton or President Trump, and (3)all documents and communications referring or relating to proposed, recommended, or actual Foreign Intelligence Surveillance Act coverage on the Clinton Foundation or persons associated or in communication with the Clinton Foundation; and 
Whereas the Department of Justice has failed to comply with the March 22 subpoena by failing to substantially comply with the demand for the production of all of these categories of documents: Now, therefore, be it  That the House of Representatives insists that, by not later than July 6, 2018, the Department of Justice fully comply with the requests, including subpoenas, of the Permanent Select Committee on Intelligence and the subpoena issued by the Committee on the Judiciary relating to potential violations of the Foreign Intelligence Surveillance Act by personnel of the Department of Justice and related matters. 
 
Karen L. Haas,Clerk.
